Citation Nr: 1125242	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service-connection for hypertension, claimed as secondary to service-connected PTSD.

3.  Entitlement to service-connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected PTSD.

4.  Entitlement to service-connection for sleep apnea, claimed as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service-connection claims for sleep apnea, hypertension, and GERD.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

Also in February 2008, the RO awarded the Veteran service connection for PTSD; a 10 percent disability rating was assigned.  The Veteran disagreed with this initially assigned rating, and perfected an appeal as to that issue.  During the course of the appeal, the RO increased the Veteran's PTSD disability rating to 70 percent disabling.  See the RO's December 2009 rating decision.  The Veteran has since expressed satisfaction with this disability rating, and specifically withdrew the original issue from appellate status in correspondence dated December 15, 2009.  Indeed, at a videoconference hearing before the undersigned Veterans Law Judge in May 2010 the Veteran's representative reiterated that the issue was already "taken care of," and the Veteran did not want to file a new increased rating claim.  A transcript of that hearing has been associated with the Veteran's VA claims folder.              See the May 2010 hearing transcript, page 3.  
The Veteran's sleep apnea claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In correspondence received by the RO in December 2009, and in subsequent testimony to the Board in May 2010, the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeal concerning entitlement to higher initial rating for service-connected PTSD.

2.  The evidence of record supports a finding that a positive relationship exists between the Veteran's current hypertension disability and his service-connected PTSD.  

3.  The evidence of record supports a finding that a positive relationship exists between the Veteran's current GERD and his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to a higher initial disability rating for service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.           §§ 20.200, 20.202, 20.204 (2010).

2.  The Veteran's hypertension is proximately due to, or is the result of his service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).

3.  The Veteran's GERD is proximately due to, or is the result of his service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

With respect to the Veteran's PTSD initial rating claim, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

With respect to the Veteran's service-connection claims for hypertension and GERD, a VCAA notice letter was sent to the Veteran in February 2007.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.


Dismissal of PTSD initial rating claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

In a rating decision dated in February 2008, the RO awarded the Veteran service connection for PTSD, and assigned a 10 percent initial disability rating.  The Veteran subsequently perfected an appeal as to this initial rating.

As noted above however, the Veteran specifically requested to withdraw this appeal in December 2009, after the RO awarded the Veteran a 70 percent disability rating for his PTSD.  This request to withdraw was made in writing, as required by 38 C.F.R. § 20.204, in correspondence dated December 15, 2009.  See the Veteran's December 15, 2009 Appeal Status Election Form [indicating that he accepts the RO's decision to grant him a 70 percent rating for PTSD, and that such action satisfied his appeal].  Notably, at the May 2010 hearing, the Veteran's representative reiterated that the Veteran's PTSD claim was already "taken care of," and that the Veteran did not want to file a new increased rating claim.  See the May 2010 hearing transcript, page 3.  

The Board accordingly finds that the Veteran's and his representative's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.



Service-connection claims for hypertension and GERD

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran contends that he has hypertension and GERD that are both causally related to his service-connected PTSD.

Concerning Wallin element (1), current disability, recent VA treatment records clearly document a current diagnosis of hypertension.  See, e.g., the Veteran's May 13, 2008 VA Primary Care Note.  Similarly, a private treatment report dated April 16, 2007 from Dr. W.R.R. indicated that the Veteran suffered from hypertension and acid reflux.  The Veteran's VA physician additionally referenced the Veteran's GERD in a June 2008 statement, which will be discussed in more detail below.  See the Veteran's June 26, 2008 VA Primary Care Note by Dr. J.D.C.  Accordingly, Wallin element (1) is satisfied as to both issues.

Concerning Wallin element (2), it is undisputed that the Veteran currently has a service-connected PTSD disability.  Indeed, he was awarded service connection for PTSD in the above-referenced February 2008 rating decision.

Concerning crucial Wallin element (3), nexus or relationship, the medical evidence of record supports a finding that a positive relationship exists between the Veteran's service-connected PTSD and both his hypertension and GERD disabilities.  Crucially, the Veteran's treating physician at the VA, Dr. J.D.C., specifically determined that it was "highly likely that [the Veteran's] high blood pressure . . . [and] GERD are related to stress from his service connected condition of PTSD."  See the Veteran's June 26, 2008 VA Primary Care Note by Dr. J.D.C.  Although there is no "treating physician" rule that would give a preference to the opinion of a physician who manages and treats a patient's disease over opinions of other non-treating physicians, the Board notes that in this case, no other etiological medical opinion of record exists.  The Board is satisfied that Dr. J.D.C. has sufficient knowledge of the Veteran's background, and is competent to render a medical nexus opinion in this case, as he has treated the Veteran regularly for a number of years.  See the May 2010 hearing transcript, page 5 [indicating that the Veteran sees Dr. J.D.C. three or four times a year].  The Board also finds no reason to doubt the credibility of Dr. J.D.C.'s findings, in light of the fact that there is no medical evidence of record contrary to his conclusions.

Based on Dr. J.D.C.'s medical opinion, the Board finds that a positive medical nexus is demonstrated between the Veteran's hypertension and his PTSD, as well as between his GERD and his PTSD.  Accordingly, Wallin element (3), and thus all elements, has been met as to both issues.  The benefits sought on appeal are granted.


ORDER

The appeal of entitlement to a higher initial disability rating for service-connected PTSD is dismissed.

Service connection for hypertension is granted.

Service connection for GERD is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's sleep apnea claim must be remanded for further evidentiary development.

VA treatment records

At the May 2010 hearing, the Veteran indicated that although he was not receiving treatment for his sleep apnea at the time, he was scheduled to visit his VA treating physician, Dr. J.D.C., the day following the hearing to discuss starting sleep apnea treatment.  The Veteran also indicated he may have possibly seen Dr. J.D.C. in February 2010, but was not sure.  See the May 2010 hearing transcript, pages 6-9.  Notably however, VA treatment reports relevant to the Veteran's sleep apnea claim dated subsequent to February 2010 are not currently of record.   

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated since February 2010 that are relevant to the Veteran's sleep apnea claim should be obtained.



VA examination

In essence, the Veteran contends that he has a current sleep apnea disability that was either caused or aggravated by his service-connected PTSD, and/or medication taken for PTSD.  See the Veteran's January 26, 2007 and February 9, 2007 Statements in Support of Claim.  As noted in the Introduction above, the RO awarded the Veteran service connection for PTSD in February 2008.  

The Veteran was first diagnosed with sleep apnea in September 1999.                    See the September 28, 1999 sleep study report of Dr. N.A.M.  Since that time, the Veteran has reported trouble sleeping at multiple mental health assessments, to include at a November 2009 QTC psychiatric examination, where he told the examiner that he has nightmares, but "often awakens with a panic attack, sweating and not being able to catch his breath."  The Veteran was diagnosed with PTSD, with symptoms that included insomnia.  See the November 2009 QTC examiner's report, pages 1 and 3.  

Significantly, there is no medical evidence of record linking the Veteran's claimed sleep apnea disability to his service-connected PTSD, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.     § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his sleeping problems.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records from the VA outpatient clinic in Tulsa, Oklahoma dating from February 2010 to the present, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination with an appropriately qualified physician to determine the nature and etiology of the Veteran's claimed sleep apnea disability.  The Veteran's claims folder and a copy of this REMAND should send to, and reviewed by the examiner.  After review of the Veteran's prior medical history, and upon examination of the Veteran, the examiner should provide an opinion with supporting rationale as to the following questions:

a)  Is it as likely as not (i.e. 50 percent or greater probability) that the 
Veteran has a current sleeping disorder, to include sleep apnea, that was caused by his service-connected PTSD and/or PTSD medications?

b)  Is it as likely as not (i.e. 50 percent or greater probability) that the Veteran has a current sleeping disorder, to include sleep apnea, that was aggravated beyond its normal progression by his service-connected PTSD and/or PTSD medications?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

If the examiner determines that the Veteran has no separately diagnosed sleeping disability, but rather, that the Veteran's sleeping problems are merely symptoms or manifestations of his PTSD disability, this should be clearly explained.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the VBA should then readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


